           Case 1:19-cv-01585-DAD-GSA Document 21 Filed 04/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL S. IOANE,                             1:19-cv-01585-DAD-GSA-PC

12                 Plaintiff,                      ORDER RE PLAINTIFF’S NOTICE
                                                   OF VOLUNTARY DISMISSAL
13                                                 UNDER RULE 41, WITHOUT
           vs.
                                                   PREJUDICE TO REFILING IN
14                                                 STATE COURT
     STEVEN MERLAK, et al.,                        (ECF No. 20.)
15
                  Defendants.                      ORDER DIRECTING CLERK TO
16                                                 CLOSE FILE
17

18

19          Michael S. Ioane (“Plaintiff”) is a federal prisoner proceeding pro se in this civil rights
20   action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff filed the
21   Complaint commencing this action on November 6, 2019. (ECF No. 1.)
22          On April 7, 2021, Plaintiff filed a notice of voluntary dismissal of this case under Fed. R.
23   Civ. P. 41(a)(1), without prejudice to refiling the case in state court. (ECF No. 20.) Plaintiff has
24   a right to voluntarily dismiss this case under Rule 41 of the Federal Rules of Civil Procedure. In
25   Wilson v. City of San Jose, the Ninth Circuit explained:
26                  Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss
            his action prior to service by the defendant of an answer or a motion for summary
27          judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
            Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th Cir.
28          1987)). A plaintiff may dismiss his action so long as the plaintiff files a notice of

                                                      1
           Case 1:19-cv-01585-DAD-GSA Document 21 Filed 04/09/21 Page 2 of 2


            dismissal prior to the defendant’s service of an answer or motion for summary
 1          judgment. The dismissal is effective on filing and no court order is required. Id.
            The plaintiff may dismiss some or all of the defendants, or some or all of his
 2          claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-
            10 (9th Cir. 1993). The filing of a notice of voluntary dismissal with the court
 3          automatically terminates the action as to the defendants who are the subjects of
            the notice. Concha, 62 F.2d at 1506. Unless otherwise stated, the dismissal is
 4          ordinarily without prejudice to the plaintiff’s right to commence another action
            for the same cause against the same defendants. Id. (citing McKenzie v.
 5          Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir. 1987)). Such a
            dismissal leaves the parties as though no action had been brought. Id.
 6

 7   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an answer
 8   or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal is
 9   effective, and this case shall be closed.
10          Accordingly, IT IS HEREBY ORDERED that:
11          1.      Plaintiff’s notice of dismissal of this case under Rule 41, without prejudice to
12                  refiling the case in state court, is effective as of the date it was filed;
13          2.      All pending motions are denied as moot; and
14          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
15                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
16
     IT IS SO ORDERED.
17

18      Dated:     April 8, 2021                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                       2
